DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
The amendments filed on February 1, 2022 have been entered.
Claims 1 and 3 have been amended.
Claims 4-12 have been added

Response to Arguments
Applicant’s arguments filed on February 1, 2022 have been fully considered but not persuasive. 

Applicant’s argument:
For example, amended independent claim 1 recites, in part, applying the application rule to the service configuration information and comparing the service configuration information to which the application rule is applied with the monitoring information. The cited references fail to describe or suggest at least these features.
The Office Action asserts that Tellado allegedly discloses "compar[ing] the service configuration information with the monitoring information, and select[ing], based on the comparison, an equal analysis logic and an equal parameter for a plurality of the apparatuses having the corresponding type and performance among of the apparatuses indicated in the service configuration information." Office Action at pp. 10-11. In this regard, the Office Action equates Tellado's configuration setting and performance data to the claimed service configuration information and monitoring information. Tellado, however, does not disclose that configuration setting to which an application rule is applied is compared 
application rule to the service configuration information and relies on Nakata for these features. See Office Action at p. 11. In this regard, the Office Action equates Nakata's analysis rule to the claimed application rule. See id. Nakata's analysis rule, however, is created to "detect malicious communication and behavior on the basis of the analysis on the communication log of the communication performed by the malware," and used to "monitor a behavior of communication and detect the malicious communication," rather than to perform a parameter tuning. Therefore, Nakata does not disclose applying an application rule to the service configuration information where the application rule is for performing a parameter tuning on each of a plurality of apparatuses used for providing a service and disposed on a network, as described in claim 1. 
Masurekar fails to remedy the deficiencies of Tellado and Nakata discussed above. 
For these reasons, the cited references fail to describe or suggest applying the application rule to the service configuration information and comparing the service configuration information to which the application rule is applied with the monitoring information, as recited in claim 1. Therefore, applicant respectfully requests reconsideration and withdrawal of the rejection of claim 1 and its dependent claim. 


Examiner’s response to applicant’s argument:
Examiner respectfully disagrees. Applicant argues that new subject matter (“applying the application rule to the service configuration information and comparing the service configuration information to which the application rule is applied with the monitoring information”) is not disclosed by Tellado and Nakata without providing additional details in the claim, however as presented below Tellado teaches compare the service configuration information with the monitoring information ([0033] recommended configuration setting may be determined based on a passive approach or an active approach. Under the passive approach, configuration settings and performance data of the existing APs in the same class can be evaluated to determine a recommended configuration setting for another AP)([0065])([0021] same cluster)([0027] same class), and Tellado in view of Nakata teaches to which the application rule is applied, apply the application rule to the service configuration information ([0075-0076] the analysis rule with the “rule number: 001” is applied to “detect a source IP address performing communication with a single destination for a number of times in a certain period of time”)([0117-0118]  the analysis rule set “001” is applied to a network identified by “NW005”.), 
 
Although the claims are interpreted in light of the specification, limitations from the
specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993). An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims in the same manner as the courts. In re Morris, 127 F.3d 

Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-7, and 12-13 are rejected under 35 U.S.C. 103 as being un-patentable by Tellado et al. (“Tellado”, US 20180249406 A1) hereinafter Tellado, in view of Nakata et al. (“Nakata”, US 20170013018 A1) hereinafter Nakata.


Regarding claim 1, Tellado teaches an analysis apparatus configured to analyze a service on a network ([0043-0050] Fig. 1 Computing device 120)([0020-0021] analyzing AP attributes of the APs), the analysis apparatus comprising:
monitoring information ([0027-0030] Performance metrics, A “performance metric” may refer to a metric to measure performance of moving data between APs and client computing devices that are connected to APs. For example, a performance metric may include a coverage area of APs (e.g., coverage range), a capacity of APs (e.g., how much data can be moved between APs and client computing devices, the number of client devices that each AP can support, etc.), application latency (e.g., latency of moving data from APs to client computing devices), network jitter, packet error rate, speed, throughput, other metrics that measure efficiency of APs, and/or other criteria or metrics) 
([0014] Access points (AP) may be configured with respect to their radio parameters, port operation parameters, regulatory domain parameters, Quality of Service (QoS) parameters, and/or other configuration parameters that are used to configure an AP)([0027] reducing the radio transmit power (e.g., an example configuration parameter) at the APs would result in less interference, less contention and better average throughput.)([0031] configuration parameters may include 802.11g Transmit power range (with its configuration parameter value being “6 to 12 dBm”), 802.11g Beacon rate (with its configuration parameter value being “1 Mbps”), 802.11g Radio enable fraction (with its configuration parameter value being “0.95”), 802.11a Transmit power range (with its configuration parameter value being “12 to 18 dBm”), 802.11a Beacon rate (with its configuration parameter value being “6 Mbps”), and 802.11a Bandwidth (with its configuration parameter value being “20 MHz”).)([0033-0035] configuration settings and performance data of the existing APs in the same class can be evaluated to determine a recommended configuration setting for another AP. Under the active approach, different “test” configuration settings can be applied {parameter to execute analysis logic} to APs, and resulting AP performance based on those test cases may be monitored and collected where the performance data would be compared against the selected performance metric(s). A best test configuration setting that optimized the selected performance metric(s) may be recommended.) {Examiner interprets configuration settings are the parameters executing analysis logic according to each class {type and according to performance}}([0050-0060] Figs. 1, 2 Classification Engine) and (ii} 
a plurality of apparatuses used for providing the service and disposed on the network ([0043] Fig. 1 Access Points 140 A, 140 B, 140 N)([0046] Access Points allow client devices (not illustrated) to connect to a wired network using IEEE 802.11 or related standards), and 
([0043]  configuration setting may include a collection of configuration parameters/values from several different APs.), 
compare the service configuration information with the monitoring information, and select, based on the comparison, an equal analysis logic and an equal parameter for a plurality of the apparatuses having the corresponding type and performance among of the apparatuses indicated in the service configuration information ([0033] recommended configuration setting may be determined based on a passive approach or an active approach. Under the passive approach, configuration settings and performance data of the existing APs in the same class can be evaluated to determine a recommended configuration setting for another AP)([0065])([0021] same cluster)([0027] same class).
Tellado does not explicitly teach a storage unit, implemented using one or more processors,  to store monitoring information, an application rule for performing a parameter tuning, to which the application rule is applied, apply the application rule to the service configuration information, however 
Nakata teaches storage unit, implemented using one or more processors, to store monitoring information ([0056-0066] Fig. 1 log storage unit 130)
an application rule for performing a parameter tuning ([0050-0055] Parameter tuning is performed when the analysis rule {application rule} set as described above is applied to the network to be defended. The parameter tuning is an adjustment performed to properly set the threshold of the parameter used in the analysis rule.)
to which the application rule is applied, apply the application rule to the service configuration information ([0075-0076] the analysis rule with the “rule number: 001” is applied to “detect a source IP address performing communication with a single destination for a number of times in a certain period of time”)([0117-0118]  the analysis rule set “001” is applied to a network identified by “NW005”.), 


Regarding claim 5: Tellado and Nakata teach the analysis apparatus according to claim 1.
Tellado further teaches wherein the storage unit is configured to store the acquired service configuration information ([0022] Fig. 5 AP attributes, network management server (e.g., Aruba Central™, Airwave™, etc.), network controllers, APs (e.g., statistics and other information collected by APs themselves), and client computing devices that are connected to APs.).  

Regarding claim 6: Tellado and Nakata teach the analysis apparatus according to claim 1.    
Tellado further teaches wherein the service configuration information includes at least one of an apparatus name, an apparatus type, a performance indicator, or a connection relationship indicator ([0022] Fig. 5 AP attributes, network management server (e.g., Aruba Central™, Airwave™, etc.), network controllers, APs (e.g., statistics and other information collected by APs themselves), and client computing devices that are connected to APs.).  

Regarding claim 7: Tellado and Nakata teach the analysis apparatus according to claim 1.  
Tellado further teaches wherein the monitoring information further includes at least one of an apparatus type or a performance indicator ([0027-0030] performance metric may include a coverage area of APs (e.g., coverage range), a capacity of APs (e.g., how much data can be moved between APs and client computing devices, the number of client devices that each AP can support, etc.), application latency (e.g., latency of moving data from APs to client computing devices), network jitter, packet error rate, speed, throughput, other metrics that measure efficiency of APs, and/or other criteria or metrics.).

Regarding claim 3: claim 3 can be rejected with the same reasoning as claim 1. 
Regarding claim 12: claim 3 can be rejected with the same reasoning as claim 6. 
Regarding claim 13: claim 3 can be rejected with the same reasoning as claim 7. 


Claim 2 is rejected under 35 U.S.C. 103 as being un-patentable over Tellado et al. (“Tellado”, US 20180249406 A1) hereinafter Tellado, and Nakata et al. (“Nakata”, US 20170013018 A1) hereinafter Nakata, in view of Masurekar et al. (“Masurekar”, US 20170317954 A1) hereinafter Masurekar.

Regarding claim 2, Tellado and Nakata teach the analysis apparatus according to claim 1,
Tellado teaches wherein the analysis logic includes an analysis logic directed to multiple apparatuses for a plurality of the apparatuses ([0043] Fig. 1 Access Points 140 A, 140 B, 140 N)([0046] Access Points allow client devices (not illustrated) to connect to a wired network using IEEE 802.11 or related standards) ([0014] Access points (AP) may be configured with respect to their radio parameters, port operation parameters, regulatory domain parameters, Quality of Service (QoS) parameters,)([0031] configuration parameters may include 802.11g Transmit power range (with its configuration parameter value being “6 to 12 dBm”), 802.11g Beacon rate (with its configuration parameter value being “1 Mbps”), 802.11g Radio enable fraction (with its configuration parameter value being “0.95”), 802.11a Transmit power range (with its configuration parameter value being “12 to 18 dBm”), 802.11a Beacon rate (with its configuration parameter value being “6 Mbps”), and 802.11a Bandwidth (with its configuration parameter value being “20 MHz”).)([0033-0035] configuration settings and performance data of the existing APs in the same class can be evaluated to determine a recommended configuration setting for another AP.) {Examiner interprets configuration settings are the parameters executing analysis logic according to each class {type and according to performance}}([0050-0060] Figs. 1, 2 Classification Engine)
wherein the parameter includes a parameter directed to multiple apparatuses used to execute the analysis logic directed to multiple apparatuses ([0043] Fig. 1 Access Points 140 A, 140 B, 140 N)([0046] Access Points allow client devices (not illustrated) to connect to a wired network using IEEE 802.11 or related standards) ([0014] Access points (AP) may be configured with respect to their radio parameters, port operation parameters, regulatory domain parameters, Quality of Service (QoS) parameters,)([0031] configuration parameters may include 802.11g Transmit power range (with its configuration parameter value being “6 to 12 dBm”), 802.11g Beacon rate (with its configuration parameter value being “1 Mbps”), 802.11g Radio enable fraction (with its configuration parameter value being “0.95”), 802.11a Transmit power range (with its configuration parameter value being “12 to 18 dBm”), 802.11a Beacon rate (with its configuration parameter value being “6 Mbps”), and 802.11a Bandwidth (with its configuration parameter value being “20 MHz”).)([0033-0035] configuration settings and performance data of the existing APs in the same class can be evaluated to determine a recommended configuration setting for another AP.) 
and the parameter directed to multiple apparatuses ([0043] Fig. 1 Access Points 140 A, 140 B, 140 N)([0046] Access Points allow client devices (not illustrated) to connect to a wired network using IEEE 802.11 or related standards) ([0014] Access points (AP) may be configured with respect to their radio parameters, port operation parameters, regulatory domain parameters, Quality of Service (QoS) parameters,)([0031] configuration parameters may include 802.11g Transmit power range (with its configuration parameter value being “6 to 12 dBm”), 802.11g Beacon rate (with its configuration parameter value being “1 Mbps”), 802.11g Radio enable fraction (with its configuration parameter value being “0.95”), 802.11a Transmit power range (with its configuration parameter value being “12 to 18 dBm”), 802.11a Beacon rate (with its configuration parameter value being “6 Mbps”), and 802.11a Bandwidth (with its configuration parameter value being “20 MHz”).)([0033-0035] configuration settings and performance data of the existing APs in the same class can be evaluated to determine a recommended configuration setting for another AP.)

Tellado and Nakata do not explicitly teach wherein the apparatuses indicated in the service configuration information include a load balancer, under control of the load balancer, wherein the application rule includes a rule requesting the plurality of apparatuses under control of the load balancer to select the analysis logic directed to multiple apparatuses, however
Masurekar teaches wherein the apparatuses indicated in the service configuration information include a load balancer ([0012] Some embodiments load balance the logical routers that are configured on the different edge nodes of an edge cluster. That is, in some embodiments, the management plane, based on occurrence of an event (e.g., user request, lapse of certain time period, node failure, etc.) identifies the logical routers that are implemented by each edge node, and based on the configuration policy, reassigns the different logical routers to different edge nodes.)([0043] Fig. 1  includes management and control clusters 105, an edge cluster 110, an external network 170, and two host machines 135 and 140)
Under control of the load balancer ([0012] Some embodiments load balance the logical routers that are configured on the different edge nodes of an edge cluster. That is, in some embodiments, the management plane, based on occurrence of an event (e.g., user request, lapse of certain time period, node failure, etc.) identifies the logical routers that are implemented by each edge node, and based on the configuration policy, reassigns the different logical routers to different edge nodes.)([0043] Fig. 1  includes management and control clusters 105, an edge cluster 110, an external network 170, and two host machines 135 and 140), and 
wherein the application rule includes a rule requesting the plurality of apparatuses under control of the load balancer to select the analysis logic directed to multiple apparatuses ([0061] the management plane of some embodiments applies the same configuration rules for placement of each service router on an edge node. That is, the manager analyzes the same set of rules in the configuration policy to configure the first active SR of the logical router on a first edge node and the second active SR on a second edge node) ([0102] the configuration policy for logical routers is part of a larger policy that specifies other configuration rules for other logical network elements. In some other embodiments, the configuration policy is specifically for configuring logical routers of the logical network.) ([0112]) {Examiner interprets the same configurations rules to the similar apparatuses as application rule to select analysis logic directed to multiple apparatuses based on the specification of the current application and figure 4 }.
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Tellado and Nakata in view of Masurekar in order to share a load balancer controlling apparatuses with service configuration policy because it will help automatically reconfigure logical routers and network devices in the cluster or load balancing based on triggering events and performance metrics.
 
Claim 4 is rejected under 35 U.S.C. 103 as being un-patentable over Tellado et al. (“Tellado”, US 20180249406 A1) hereinafter Tellado, and Nakata et al. (“Nakata”, US .

Regarding claim 4, Tellado and Nakata teach the analysis apparatus according to claim 1,
Tellado does not explicitly teach wherein the analysis logic includes: a logic for determining an abnormality based on a fixed threshold value, a logic for determining the abnormality based on a periodicity of data, a logic for determining the abnormality based on the periodicity of data and an entire fluctuation trend, a logic for determining the abnormality by combining a plurality of data sequences, and a logic for determining the abnormality by deep learning, however
Ruhl teaches wherein the analysis logic includes: a logic for determining an abnormality based on a fixed threshold value ([0101] Fig. 8B identifying and counting the events whose respective significance factors are at least equal to or higher than the user-specified sensitivity threshold)([0134] sensitivity threshold)([0143 threshold]), a logic for determining the abnormality based on a periodicity of data, a logic for determining the abnormality based on the periodicity of data and an entire fluctuation trend ([0051])([0124-0132] Figs. 11A, 11B, 11C, 12A-C Daily alerts, weekly alerts, monthly alerts with trend), a logic for determining the abnormality by combining a plurality of data sequences ([0063-0067]  the time series gathering servers 170 determine that it is time to consolidate the time series, combining), and a logic for determining the abnormality by deep learning ([0050-0051]predict anomalies in the future, the model-based or rule-based event detection method can also be performed on a collection of time series data, e.g., in a batch mode, to not only predict anomalies in the future (which is typically the current day, week, or month) but also identify anomalies in the past.)([0124-0132] Figs. 11A, 11B, 11C, 12A-C Daily alerts, weekly alerts, monthly alerts with trend)([0062, 0065] Fig. 7)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Tellado and Nakata in view of Ruhl in order to determine abnormalities using multiple approaches because it will help discover useful information for improving the quality and volume of the traffic to the web sites more efficiently. 

Claim 8-10, and 14-16 is rejected under 35 U.S.C. 103 as being un-patentable over Tellado et al. (“Tellado”, US 20180249406 A1) hereinafter Tellado, and Nakata et al. (“Nakata”, US 20170013018 A1) hereinafter Nakata, in view of JIN et al. (“JIN”, US 20160080932 A1) hereinafter JIN.

Regarding claim 8, Tellado and Nakata teach the analysis apparatus according to claim 1,
Tellado teaches based on the comparison, the equal analysis logic and the equal parameter for the plurality of the apparatuses having the corresponding type and performance among the apparatuses indicated in the service configuration information  ([0033] recommended configuration setting may be determined based on a passive approach or an active approach. Under the passive approach, configuration settings and performance data of the existing APs in the same class can be evaluated to determine a recommended configuration setting for another AP)([0065])([0021] same cluster)([0027] same class).
Tellado and Nakata do not explicitly teach wherein, based on the parameter tuning being related to a load distribution, the application rule includes a first rule requesting to select, based on the comparison, however
([0048]  external electronic devices A 21, D 27, and E 29 of the same type may use the same subscriber profile.)([0054] if a data transfer speed is decreased or a network service is suddenly unavailable in a state where the profiles D and E have the same network service attributes excepting an operator and the external electronic device E 29 uses the profile D, the electronic device 100 may automatically replace the profile D used by the external electronic device E 29 with the profile E having the same network service attributes excepting an operator.)([0068])([0071] perform load balancing according to situations among a plurality of external electronic devices 200, if a data transfer speed of the profile A used by the external electronic device 200 suddenly decreases, the processor 120 may change the subscriber profile of at least one external electronic device that uses the subscriber profile)([0075] The policy rule for context switching (or a policy rule for load balancing) is different from a policy rule for selecting a subscriber profile to be used by the external electronic device 200 from among a plurality of subscriber profiles)([0077])([0082] , the memory 130 may store a plurality of policy rules according to the types of external electronic devices or the types of applications. For example, the same policy rule may be applied to external electronic devices of the same type.)([0077])([0109-0113])
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Tellado and Nakata in view of JIN in order to apply the same policy rule to multiple apparatus with the same type and same performance because it will ensure that the apparatuses are getting the same network service having the same configuration and to provide high quality of services in the network. 

Regarding claim 9, Tellado, Nakata and JIN teach the analysis apparatus according to claim 8,

JIN teaches wherein, based on an analysis logic selected in a previous stage of the parameter turning being different from any of analysis logics included in the monitoring information, the first rule requests to ([0068] The processor 120 may select a subscriber profile to be used by the external electronic device 200 based on a subscriber profile use history. The processor 120 may determine, based on the subscriber profile use history, whether the external electronic device 200 has requested a network connection before, and, if so, the processor 120 may determine whether the external electronic device 200 requests the same service as before, and may select the subscriber profile.)([0084])([0109] -0110)([0114] Table 1)([0128])([0176])
select an analysis logic selected in the previous stage for a plurality of apparatuses having the same type and the same performance ([0068] The processor 120 may select a subscriber profile to be used by the external electronic device 200 based on a subscriber profile use history. The processor 120 may determine, based on the subscriber profile use history, whether the external electronic device 200 has requested a network connection before, and, if so, the processor 120 may determine whether the external electronic device 200 requests the same service as before, and may select the subscriber profile.)([0082-0084] , the same policy rule may be applied to external electronic devices of the same type. Accordingly, external electronic devices of the same type may use the same subscriber profile)([0109] -0110)([0114] Table 1)([0128])([0176])
select the same parameter for executing the selected analysis logic ([0047])([0064] the processor 120 may select a subscriber profile from among the plurality of subscriber profiles based on a specification of an application to be executed in the external electronic device 200.)([0077])(0082-0085])([0149] external electronic device 200 may select a subscriber profile based on a device attribute of the external electronic).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Tellado and Nakata in view of JIN in order to apply the same policy rule to multiple apparatus with the same type and same performance because it will ensure that the apparatuses are getting the same network service having the same configuration and to provide high quality of services in the network. 

Regarding claim 10, Tellado, Nakata and JIN teach the analysis apparatus according to claim 8,
Tellado, Nakata do not explicitly teach wherein the application rule further includes a second rule requesting a plurality of apparatuses under control of a load balancer to select an analysis logic directed to multiple apparatuses and a parameter directed to multiple apparatuses, however
JIN teaches wherein the application rule further includes a second rule requesting a plurality of apparatuses under control of a load balancer to select an analysis logic directed to multiple apparatuses and a parameter directed to multiple apparatuses ([0082-0085] policy rules, update policy rule)([0110] select a subscriber profile from among subscriber profiles that satisfy service information requested by the external electronic device according to the priority of the policy rule., update the subscriber profile)([0128])([0138] update the policy rule)([0142])([0164]).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Tellado and Nakata in view of JIN in order to apply the same policy rule to multiple apparatus with the same type and same performance because it will ensure that the apparatuses are getting the same network service having the same configuration and to provide high quality of services in the network. 
Regarding claim 14: claim 14 can be rejected with the same reasoning as claim 8. 
Regarding claim 15: claim 15 can be rejected with the same reasoning as claim 9. 
Regarding claim 16: claim 16 can be rejected with the same reasoning as claim 10. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                            /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444